Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/7/2022 have been fully considered but they are not persuasive. The Office has thoroughly reviewed Applicants' arguments but firmly believes that the cited references reasonably and properly met the claimed limitations as originally filed. 
On pages 7-8 of the Remarks, applicant argues that “Thoreau fails to disclose the "selecting, based on results of the gradient analysis, an intra prediction video coding mode among a plurality of intra prediction video coding modes usable for encoding and/or decoding the current block" (emphasis added), as set forth in claim 1.” On pages 9-10 of the Remarks, applicant argues that “Thoreau fails to teach or even suggest at least the following features of claim 1: "selecting, based on results of the gradient analysis, an intra prediction video coding mode among a plurality of intra prediction video coding modes usable for encoding and/or decoding the current block" (emphasis added), as set forth in claim 1.” The requirements for a proper response to a rejection may be found in 37 CFR  1.111(b) and MPEP § 714.02; see also 707.07(a). The remarks do not provide any specific reasons as to why either the findings of fact or the legal conclusion of anticipation is allegedly in error. Thus, the remarks in response to the obviousness rejection do not comply with 37 CFR 1.111(b) and MPEP § 714.02. However, Applicant’s reply is considered to be a bona fide attempt at a response and is being accepted as a complete response.
References Cited in Prior Art and Double Patenting Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Thoreau et al., US 20170366807 A1, published on 2017-12-21, hereinafter Thoreau.
Mora et al., US 20200296356 A1, published on 2020-09-17, app. # 16815567, hereinafter ‘567.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102 as being anticipated by Thoreau.
Regarding claim 1, Thoreau discloses a method of processing an image divided into a plurality of pixel blocks which are processed according to a processing sequence, (Thoreau: Abstract, Fig. 10A) the method comprising, for a current pixel block: 
determining an application area comprising a set of pixels in blocks preceding the current block in the processing sequence; (Thoreau: S100 in Fig. 10A, [0087, 0153]. The application area is the area of the disclosed causal neighborhood or causal neighbor or causal zone (see Figs. 1 & 6-7 and [0005, 0048]))
performing a gradient analysis on at least one pixel of the application area; (Thoreau: S100 in Fig. 10A. “[0087] As mentioned before, the first step is to compute the gradient in the neighbor of the current block, for which a 2D window convolution (or filter) is applied on the pixels in the causal zone.” “[0088] … to assign gradient values to the neighboring pixels X to P shown in FIG. 6.” )
selecting, based on results of the gradient analysis, an intra prediction video coding mode among a plurality of intra prediction video coding modes usable for encoding and/or decoding the current block. (Thoreau: S200E in Fig. 10A. “[0157] In Step S200E, a “coding mode” is determined by comparing different predictions for the block to encode, the “difference” between the determined “coding mode” and the acquired “prediction direction or non-directional intra prediction mode” (MPM) is acquired, and the predicted block is acquired by applying the “coding mode”.” )
Regarding claim 2, Thoreau discloses the method according to claim 1, wherein the performing the gradient analysis comprises: for at least one pixel of the application area, computing a gradient representing a directional change of an intensity at the pixel, and wherein the selecting is based on at least one of the computed gradients. (Thoreau: Fig. 11 and [0165-0167]. “[0165] In Step S110, for each prediction direction “d”, the neighboring gradient values (“G.sub.d(y,x)”) in the causal neighborhood are computed.” G.sub.d(y,x) is computed using equation (5) (see [0089-0092]). The intensity of the pixel is I(y,x) in equation (5). “[0167] In Step S130, the one prediction direction or non-directional intra prediction mode is determined based on the energy values acquired for the respective prediction directions from the repetitious loop process of Steps S110-S120.”)
Regarding claim 3, Thoreau discloses the method according to claim 1, performed by a processor of an image encoder, and further comprising, at the image encoder: encoding, via the processor, the current block according to the selected intra prediction video coding mode. (Thoreau: S200E in Fig. 10A, Fig. 15, and [0207, 0209]. “[0157] In Step S200E, a “coding mode” is determined by comparing different predictions for the block to encode, the “difference” between the determined “coding mode” and the acquired “prediction direction or non-directional intra prediction mode” (MPM) is acquired, and the predicted block is acquired by applying the “coding mode”. Then, a residual error between the current block to encode and the predicted block is acquired, and the acquired residual error and the “difference” are encoded to be sent out.”)
Regarding claim 4, Thoreau discloses the method according to claim 1, performed by a processor of an image decoder, and further comprising, at the image decoder: decoding, via the processor, the current block according to the selected intra prediction video coding mode. (Thoreau: S200D in Fig. 10B, Fig. 16, and [0207, 0209]. “[0163] In Step S200D of FIG. 10B, the “difference” sent out from the encoder side is decoded to acquire the “coding mode” with the help of the acquired “prediction direction or non-directional intra prediction mode” (MPM). For example, the “coding mode” is acquired by applying the decoded “difference” to the MPM. Then, the predicted block is acquired by applying the thus acquired “coding mode”. Then, the residual error sent out from the encoder side is decoded, and the decoded residual error is added to the acquired predicted block to acquire the current decoded block.”)
Regarding claim 5, Thoreau discloses the method according to claim 1, wherein when the method is performed by a processor of an image encoder, the method further comprises, at the image encoder: encoding, via the processor, the current block according to the selected intra prediction video coding mode, wherein when the method is performed by a processor of an image decoder, the method further comprises, at the image decoder: decoding, via the processor, the current block according to the selected intra prediction video coding mode, and wherein the plurality of intra prediction video coding modes is used at the image encoder for encoding the current block, and is used at the decoder for decoding the current block. (Thoreau: S200E in Fig. 10A, S200D in Fig. 10B, Figs. 15-16, and [0157, 0163, 0207, 0209].)
Regarding claim 6, Thoreau discloses the method according to claim 1, wherein the performing the gradient analysis further comprises: computing a first gradient value representing an estimate magnitude of the directional change of the intensity at the at least one pixel, and a second gradient value representing an estimate orientation of the directional change of the intensity at the at least one pixel. (Thoreau: [0087-0102]. For example, the value of Gd is the estimated magnitude and d is the estimate orientation.)
Regarding claim 7, Thoreau discloses the method according to claim 1, wherein the performing the gradient analysis comprises: generating respective estimates of derivatives of an intensity level at the at least one pixel in the horizontal and vertical directions by performing a convolution of a source matrix of pixels of the image with horizontal and vertical filter matrices, respectively. (Thoreau: [0087-0102], particularly [0099]. Fig. 5 shows different filters used for vertical (F0)/horizontal (F1) predictions.)
Regarding claim 8, Thoreau discloses the method according to claim 2, wherein the selecting the intra prediction video coding mode comprises: for the at least one pixel of the application area, mapping the computed gradient to an intra prediction mode among the plurality of intra prediction video coding modes. (Thoreau: [0087-0102]. Each gradient Gd in equation (5) is associated with or mapped to a mode d among the plurality of intra prediction video coding modes.)
Regarding claim 9, Thoreau discloses the method according to claim 8, wherein the performing the gradient analysis further comprises: computing a first gradient value representing an estimate magnitude of the directional change of the intensity at the at least one pixel, and a second gradient value representing an estimate orientation of the directional change of the intensity at the at least one pixel, (Thoreau: [0087-0102]. See discussions in claim 6.) and wherein the mapping is performed by mapping the second gradient value to a directional intra prediction mode among the plurality of intra prediction video coding modes. (Thoreau: [0087-0102]. The orientation d in each gradient Gd of equation (5) is associated with or mapped to a directional intra prediction mode d among the plurality of intra prediction video coding modes.)
Regarding claim 10, Thoreau discloses the method according to claim 1, wherein the selecting the intra prediction video coding mode further comprises: determining respective weight values for several intra prediction modes among the plurality of intra prediction video coding modes, based on gradients computed for pixels of the application area. (Thoreau: [0112-0121]. The claimed “weight” is interpreted as the disclosed gradient energy.)
Regarding claim 11, Thoreau discloses the method according to claim 10, 
wherein the performing the gradient analysis comprises: for at least one pixel of the application area, computing a gradient representing a directional change of an intensity at the pixel, and wherein the selecting is based on at least one of the computed gradients, (Thoreau: Fig. 11 and [0165-0167]. See discussions regarding claim 2.)
wherein the selecting the intra prediction video coding mode comprises: for the at least one pixel of the application area, mapping the computed gradient to an intra prediction mode among the plurality of intra prediction video coding modes, (Thoreau: [0087-0102]. See discussions regarding claim 8) and wherein the weight value for an intra prediction video coding mode is determined based on the one or more computed gradient mapped to the intra prediction video coding mode. (Thoreau: [0112-0121]. The claimed “weight” is interpreted as the disclosed gradient energy.)
Regarding claim 12, Thoreau discloses the method according to claim 10, 
wherein the performing the gradient analysis further comprises: computing a first gradient value representing an estimate magnitude of the directional change of the intensity at the at least one pixel, and a second gradient value representing an estimate orientation of the directional change of the intensity at the at least one pixel, (Thoreau: [0087-0102]. See discussions in claim 6.)
wherein the performing the gradient analysis comprises: for at least one pixel of the application area, computing a gradient representing a directional change of an intensity at the pixel, and wherein the selecting is based on at least one of the computed gradients, (Thoreau: Fig. 11 and [0165-0167]. See discussions regarding claim 2.) 
wherein the selecting the intra prediction video coding mode comprises: for the at least one pixel of the application area, mapping the computed gradient to an intra prediction mode among the plurality of intra prediction video coding modes, (Thoreau: [0087-0102]. See discussions regarding claim 8) and 
wherein the weight value for an intra prediction video coding mode is determined by combining respective first gradient values of computed gradients mapped to the intra prediction video coding mode. (Thoreau: [0112-0121]. The claimed “weight” is interpreted as the disclosed gradient energy. For example, equations 12-14 show that the energy (i.e., weight) value Ed is a summation of respective first gradient values (i.e., magnitudes) of computed gradients mapped to the intra prediction video coding mode d.)
Regarding claim 13, Thoreau discloses the method according to claim 10, wherein the intra prediction video coding mode is selected based on its weight value. (Thoreau: [0123-0135]. Again, the claimed “weight” is interpreted as the disclosed gradient energy. For H264, the intra prediction video coding mode is selected based on its energy (i.e., weight) value as shown in equation (19). For HEVC, two solutions are provided in [0129} and [0133] respectively, where the intra prediction video coding mode is selected based on its energy (i.e., weight) value.)
Claims 14 and 16-18 are the apparatus (Thoreau: Figs. 15-16 and [0207]) claims, respectively, corresponding to the method claims 1-2 and 6-7. Therefore, since claims 14 and 16-18 are similar in scope to claims 1-2 and 6-7, claims 14 and 16-18 are rejected on the same grounds as claims 1-2 and 6-7.
Claims 15 and 19-20 are the computer-readable medium (Thoreau: [0209]) claims, respectively, corresponding to the method claims 1-2 and 6. Therefore, since claims 15 and 19-20 are similar in scope to claims 1-2 and 6, claims 15 and 19-20 are rejected on the same grounds as claims 1-2 and 6.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. § 3.73(b).
Claims 1-10, and 13-15 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8-16 and 18-20 of the copending application 16815567.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the copending application ‘567.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims of 16584144
Claims of 16815567
1. A method of processing an image divided into a plurality of pixel blocks which are processed according to a processing sequence, the method comprising, for a current pixel block: determining an application area comprising a set of pixels in blocks preceding the current block in the processing sequence; performing a gradient analysis on at least one pixel of the application area; selecting, based on results of the gradient analysis, an intra prediction video coding mode among a plurality of intra prediction video coding modes usable for encoding and/or decoding the current block.
1. A method of processing an image divided into a plurality of pixel blocks which are processed according to a processing sequence, the method comprising, for a current pixel block: determining an application area comprising a set of pixels in blocks preceding the current block in the processing sequence; performing a gradient analysis on at least one pixel of the application area; selecting at least two intra prediction video coding modes among a plurality of intra prediction video coding modes usable for processing the current pixel block, wherein at least one of the selected intra prediction video coding modes is selected based on the gradient analysis; determining a plurality of predictors of the current pixel block based on the at least two selected intra prediction video coding modes; and generating a predictor of the current pixel block based on the determined plurality of predictors.
2. The method according to claim 1, wherein the performing the gradient analysis comprises: for at least one pixel of the application area, computing a gradient representing a directional change of an intensity at the pixel, and wherein the selecting is based on at least one of the computed gradients.
8. The method according to claim 1, wherein the performing the gradient analysis comprises: for at least one pixel of the application area, computing a gradient representing a directional change of an intensity at the pixel, and wherein the selecting the at least one intra prediction video coding mode based on the gradient analysis is based on at least one of the computed gradients.
3. The method according to claim 1, performed by a processor of an image encoder, and further comprising, at the image encoder: encoding, via the processor, the current block according to the selected intra prediction video coding mode.
9. The method according to claim 1, performed by a processor of an image encoder, and further comprising, at the image encoder: encoding, via the processor, the current pixel block according to the at least one intra prediction video coding mode selected based on the gradient analysis.
4. The method according to claim 1, performed by a processor of an image decoder, and further comprising, at the image decoder: decoding, via the processor, the current block according to the selected intra prediction video coding mode.
10. The method according to claim 1, performed by a processor of an image decoder, and further comprising, at the image decoder: decoding, via the processor, the current pixel block according to the at least one intra prediction video coding mode selected based on the gradient analysis.
5. The method according to claim 1, wherein when the method is performed by a processor of an image encoder, the method further comprises, at the image encoder: encoding, via the processor, the current block according to the selected intra prediction video coding mode, wherein when the method is performed by a processor of an image decoder, the method further comprises, at the image decoder: decoding, via the processor, the current block according to the selected intra prediction video coding mode, and wherein the plurality of intra prediction video coding modes is used at the image encoder for encoding the current block, and is used at the decoder for decoding the current block.
9. The method according to claim 1, performed by a processor of an image encoder, and further comprising, at the image encoder: encoding, via the processor, the current pixel block according to the at least one intra prediction video coding mode selected based on the gradient analysis.
11. The method according to claim 9, wherein the at least one intra prediction video coding mode selected based on the gradient analysis is used at the image encoder for encoding the current block, and is used at the decoder for decoding the current block.
6. The method according to claim 1, wherein the performing the gradient analysis further comprises: computing a first gradient value representing an estimate magnitude of the directional change of the intensity at the at least one pixel, and a second gradient value representing an estimate orientation of the directional change of the intensity at the at least one pixel.
12. The method according to claim 1, wherein the performing the gradient analysis further comprises: computing a first gradient value representing an estimate magnitude of the directional change of the intensity at the at least one pixel, and a second gradient value representing an estimate orientation of the directional change of the intensity at the at least one pixel.	
7. The method according to claim 1, wherein the performing the gradient analysis comprises: generating respective estimates of derivatives of an intensity level at the at least one pixel in the horizontal and vertical directions by performing a convolution of a source matrix of pixels of the image with horizontal and vertical filter matrices, respectively.
13. The method according to claim 1, wherein the performing the gradient analysis comprises: generating respective estimates of derivatives of an intensity level at the at least one pixel in the horizontal and vertical directions by performing a convolution of a source matrix of pixels of the image with horizontal and vertical filter matrices, respectively.
8. The method according to claim 2, wherein the selecting the intra prediction video coding mode comprises: for the at least one pixel of the application area, mapping the computed gradient to an intra prediction mode among the plurality of intra prediction video coding modes.
14. The method according to claim 8, wherein the selecting the at least one intra prediction video coding mode based on the gradient analysis comprises: for the at least one pixel of the application area, mapping the computed gradient to an intra prediction mode among the plurality of intra prediction video coding modes.
9. The method according to claim 8, wherein the performing the gradient analysis further comprises: computing a first gradient value representing an estimate magnitude of the directional change of the intensity at the at least one pixel, and a second gradient value representing an estimate orientation of the directional change of the intensity at the at least one pixel, and wherein the mapping is performed by mapping the second gradient value to a directional intra prediction mode among the plurality of intra prediction video coding modes.
12. The method according to claim 1, wherein the performing the gradient analysis further comprises: computing a first gradient value representing an estimate magnitude of the directional change of the intensity at the at least one pixel, and a second gradient value representing an estimate orientation of the directional change of the intensity at the at least one pixel.
15. The method according to claim 12, wherein the mapping is performed by mapping the second gradient value to a directional intra prediction mode among the plurality of intra prediction video coding modes.
(claim 15 also anticipates the parent claims 2 and 8 of instant application)
10. The method according to claim 1, wherein the selecting the intra prediction video coding mode further comprises: determining respective weight values for several intra prediction modes among the plurality of intra prediction video coding modes, based on gradients computed for pixels of the application area.
16. The method according to claim 1, wherein the selecting the at least one intra prediction video coding mode based on the gradient analysis further comprises: determining respective weight values for several intra prediction modes among the plurality of intra prediction video coding modes, based on gradients computed for pixels of the application area.
13. The method according to claim 10, wherein the intra prediction video coding mode is selected based on its weight value.
18. The method according to claim 16, wherein at least one of the at least one intra prediction video coding mode selected based on the gradient analysis is selected based on its weight value.
14. An apparatus, the apparatus comprising a processor and a memory operatively coupled to the processor, wherein the processor is configured to, for a current pixel block of an image divided into a plurality of pixel blocks which are processed according to a processing sequence: determine an application area comprising a set of pixels in blocks preceding the current block in the processing sequence; perform a gradient analysis on at least one pixel of the application area; and select, based on results of the gradient analysis, an intra prediction video coding mode among a plurality of intra prediction video coding modes usable for encoding and/or decoding the current block.
19. An apparatus, the apparatus comprising a processor and a memory operatively coupled to the processor, wherein the apparatus is configured to perform a method of processing an image divided into a plurality of pixel blocks which are processed according to a processing sequence, the method comprising, for a current pixel block: determining an application area comprising a set of pixels in blocks preceding the current block in the processing sequence; performing a gradient analysis on at least one pixel of the application area; selecting at least two intra prediction video coding modes among a plurality of intra prediction video coding modes usable for processing the current pixel block, wherein at least one of the selected intra prediction video coding modes is selected based on the gradient analysis; determining a plurality of predictors of the current pixel block based on the at least two selected intra prediction video coding modes; and generating a predictor of the current pixel block based on the determined plurality of predictors.
15. A non-transitory computer-readable medium encoded with executable instructions which, when executed, causes an apparatus comprising a processor operatively coupled with a memory, to perform a method of processing an image divided into a plurality of pixel blocks which are processed according to a processing sequence, the method comprising, for a current pixel block: determining an application area comprising a set of pixels in blocks preceding the current block in the processing sequence; performing a gradient analysis on at least one pixel of the application area; selecting, based on results of the gradient analysis, an intra prediction video coding mode among a plurality of intra prediction video coding modes usable for encoding and/or decoding the current block.
20. A non-transitory computer-readable medium encoded with executable instructions which, when executed, causes an apparatus comprising a processor operatively coupled with a memory, to perform a method of processing an image divided into a plurality of pixel blocks which are processed according to a processing sequence, the method comprising, for a current pixel block: determining an application area comprising a set of pixels in blocks preceding the current block in the processing sequence; performing a gradient analysis on at least one pixel of the application area; selecting at least two intra prediction video coding modes among a plurality of intra prediction video coding modes usable for processing the current pixel block, wherein at least one of the selected intra prediction video coding modes is selected based on the gradient analysis; determining a plurality of predictors of the current pixel block based on the at least two selected intra prediction video coding modes; and generating a predictor of the current pixel block based on the determined plurality of predictors.


The dependent claims 11-12 and 16-20 are rejected as being obvious over the claims 10 and 14-15 of the copending application ‘567 in view of the art of record relied upon in the rejections above, as applied to the claims above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669